Dunaway, J. I respectfully dissent. The information upon which the defendant was tried, as set out in full in the majority opinion, charges him with the crime of incest committed upon his daughter by having carnal knowledge of her “on numerous and divers occasions between August 24, 1946, and August 24, 1949 . . .” The defendant filed a motion for a bill of particulars, asking that the dates upon which he was accused of committing incest be set forth, and that the particular occasion for which he was being prosecuted be specified. I believe that under our statute the defendant was entitled to a bill of particulars and that the trial court committed error in overruling his motion. In Ark. Stats. (1947), § 43-1006, it is plainly provided: “The State, upon request of the defendant, shall file a bill of particulars, setting out the act or acts upon which it relies for conviction. ’ ’ This court has apparently never before decided that the crime of incest may be charged on the basis of a general allegation of habitual intercourse. In the reported cases the indictment or information has been based upon a single act, and proof of other acts of incest has been held admissible for the purpose of showing the probability of the commission of the offense charged. See Adams v. State, 78 Ark. 16, 92 S. W. 1123; Carmen v. State, 120 Ark. 172, 179 S. W. 183. However, even assuming that an indictment or information may validly charge an offense in such terms, this is no answer to the question whether the defendant is entitled to a bill of particulars. The statute above-quoted says the State shall, upon request, furnish the defendant with a bill of particulars “setting,out the act or acts upon which it relies for conviction.” The information in the instant case charges the defendant with incestuous intercourse ‘ ‘ on numerous and divers occasions ’ ’ over a three-year period. Can this be said to set out the act or acts upon which the State relies for conviction? The Brockelhurst case, cited supra in the opinion of the majority, is no authority for upholding the action of the trial court. The language quoted from that opinion undoubtedly is a sound statement of the law as applied to the information there challenged on the facts in that particular case. There the information charged the defendant with first degree murder, and set out the time, place and victim of the homicide. The court very properly said that such an information complied with the statute. Here, however, the defendant is not charged with any given act at some given time, but is charged with having incestuous relations on “various and divers occasions.” Although time is not an essential ingredient of this crime, so long as it is proved that the offense was committed within the period of limitation, the defendant was entitled to be more definitely informed of the acts for which he was to he tried, and their approximate dates. Suppose, for example, that he was not in the jurisdiction for various intervals of time during the three years period; and that the witnesses to establish this were in Oshkosh, Kalamazoo, and San Francisco ? Must he have available witnesses to establish his whereabouts and help him account for his activities on every one of 1,095 days? The defendant’s right to a bill of particulars is to be determined as of the time the trial court passes on this question. True,'we do not have the bill of exceptions before us, and cannot say whether he was in fact prejudiced by the court’s refusal to grant his motion. I do not believe, however, that the burden is on him to show actual prejudice when he was denied the very thing the statute says he should have, and for which he made timely application. Even under our liberalized criminal procedure, the statutes do not, in my opinion, authorize the State to put a man on trial for his liberty upon such a broadside information as is before us. The judgment should he reversed and the cause remanded for a new trial. Justice George Rose Smith joins in this dissent.